TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00570-CV



                    In re Academy of Careers and Technologies, Inc. d/b/a
                    Academy of Careers and Technologies Charter School


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               We previously granted relator’s request for emergency relief and ordered that the

trial court’s temporary injunction remain in effect. For the reasons given in this Court’s opinion in

Texas Education Agency v. Academy of Careers and Technologies, Inc., No. 03-15-00528-CV (Tex.

App.—Austin, July 13, 2016, no pet. h.), we lift our previous order and deny relator’s petition for

writ of injunction. See Tex. R. App. P. 52.8(a).



                                              __________________________________________

                                              Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Filed: July 13, 2016